The plaintiff in error, hereinafter called defendant, was convicted in the district court of Oklahoma county of manslaughter in the first degree and his punishment fixed at 25 years in the penitentiary.
The case was tried and judgment rendered June 21. The appeal was lodged in this court December 24. The record for appeal is styled "case-made" and was settled and signed as such, but it is in fact a transcript. It does not contain the testimony of the witnesses. Defendant's counsel have attempted to procure a remand of the case on motion, setting out they are unable to procure from the court reporter all the testimony taken at the trial. It is not necessary that we consider this claim, since the attempted appeal was not lodged in this court until more than six months from the date the judgment was rendered. *Page 37 
The statute fixes the time for appeal and this court is without power to enlarge the terms of the statute. When an appeal is filed after the expiration of the six months' period, this court does not acquire jurisdiction. Section 2808, Comp. St. 1921; Peyton v. State, 41 Okla. Cr. 186, 270 P. 860.
The attempted appeal is dismissed. The cause is remanded to the district court with instructions to enforce the judgment.
CHAPPELL, J., concurs. DAVENPORT, P. J., absent, not participating.